DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the response filed April 22, 202, with respect to the rejection(s) of claim(s) 1, 3-7, and 9-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 with respect to the Furubayashi reference (Japanese Publ. No. 4112259 B2) have been fully considered and are persuasive.  In particular, the Examiner agrees that the Furubayashi reference does not teach the claim limitation “original image data…are not processed”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levien et al. (U.S. Publ. No. 2007/0030357).
Additionally, the Examiner agrees that the Furubayashi reference fails to disclose the newly added claim limitation of “wherein the processing the original image data includes high-dynamic rang (HDR) processing on the original image data, and the original image data include image data of a multi-frame image which are generated by the image sensor of the mobile terminal in response to one image capturing trigger operation”.  However, newly applied prior art also teaches these newly added claim limitations.  Please see the new grounds of rejection on the following pages.
Additionally, the Examiner respectfully disagrees that Furubayashi fails to disclose that the original image data are directly generated by an image sensor.  Although the original image data are processed prior to sending, it is still directly generated by an image sensor, even though it has been pre-processed.
Because this office action includes a new grounds of rejection not necessitated by amendment, this office action is non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7, 11-13, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furubayashi (Japanese Publ. No. JP 4112259 B2) in view of Levien et al. (U.S. Publ. No. 2007/0030357) and further in view of Evans et al. (U.S. Patent No. 9,560,252).
Regarding claim 1, Furubayashi discloses a networked camera system in which a camera sends captured images to a remote server for detailed processing.  More specifically and as it relates to the claim language, Furubayashi discloses a method for processing an image, applied to a server (image processing server, 3; see Figure 1 and paragraph 0010 of the provided translation) and comprises: receiving original image data sent by a mobile terminal (digital camera, 2; see Figure 1 and paragraph 0010 of the provided translation; also see paragraph 0027 of the provided translation where the image data is sent from the mobile terminal, 2, to the server, 3); processing the original image data to generate processed image data (see paragraph 0028 of the provided translation); and sending the processed image data to the mobile terminal (see paragraph 0033 where the processed image data is returned back to the digital camera, 2); wherein the original image data received by the server are in a unified format (Furubayashi discloses that all image data transmitted to the server are in 8-bit CCD RAW format; see paragraph 0027 of the provided translation); and all processed image data generated by the server have a same format (Furubayashi discloses that all image data processed by the server are converted to JPEG format; see paragraph 0033); and wherein all the original image data have a first specified format as the unified format (Furubayashi discloses that all image data transmitted to the server are in 8-bit CCD RAW format; see paragraph 0027 of the provided translation), and are directly generated by an image sensor (CCD image sensor, 28; see paragraph 0015 of the provided translation) of the mobile terminal in the mobile terminal (2) according to optical signals (see paragraph 0015) the original image data include image data of one frame or multi-frame image (see paragraph 0054 continuous, or video images may be used).  
Furubayashi, however, fails to specifically disclose that the original image data received at the server is not processed.  In particular, Furubayashi does disclose some type of pre-processing done on the image data prior to sending the image data to the remote server for more detailed and thorough image processing.  See paragraph 0022 of the provided translation.  Levien, on the other hand, discloses that it is well known in the art to perform all image processing on a remote server.  More specifically, Levien discloses an image capture device (102) that sends its image data to remote computing device (107) for additional processing.  See paragraphs 0041 and 0043.  In paragraph 0041 Levien discloses that the image capture device may include no image processing components, resulting in all image processing being performed on the remote computing device (107).  Similarly to Furubayashi, Levien discloses that performing processing on a more powerful remote computing device allows for more powerful and flexible image processing to be performed.  See paragraph 0043.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to not perform any image processing in Furubayashi and to perform all image processing at the remote server of Furubayashi for the reasons stated above – i.e. to take advantage of the more powerful image processing possible on the remote computing device.
Furthermore, neither Furubayashi nor Levien specifically discloses that the processing on the original image data includes high-dynamic range (HDR) processing on the original image data, and the original image data include image data of a multi-frame image which are generated by the image sensor of the mobile terminal in response to one image capturing trigger operation.  While Furubayashi discloses performing processing on continuously caught image (see paragraph 0054) he fails to specifically disclose performing HDR processing on these images.  Evans, on the other hand, discloses that it is well known in the art to perform HDR processing on a remote server and furthermore, that image captured for HDR image generation are commonly caught with a single triggering operation.  More specifically, Evans discloses a mobile device (100) including a camera (108).  See column 2, line 63 to column 3, line 6.  The camera (108) captures a plurality of images using a single command via the camera (see column 9, lines 11-13).  The captured images may be transmitted to a server (120) that includes a processor (132) that combines the captured images by perfecting dynamic range optimization (see column 3 lines 21-27 where the processing is performed on a server; also see column 3, lines 45-60 where the weights of the images are optimized to perfect the dynamic range.  One of ordinary skill in the art would recognize the benefits of optimizing the dynamic range of a composite image, including a better exposed image showing more details.  Furthermore, similarly to the teaches of Furubayashi and Levien, performing the HDR processing at a remote server allows for the offloading of the complex HDR processing to a device that has greater processing power to perform such an action.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Furubayashi/Levien such that HDR processing is performed on the captured multi-frame images at the remote server.








As for claim 4, Furubayashi discloses that the processing of the original image data includes automatic exposure correction (i.e. brightness level correction, see paragraph 0029) and automatic white balance processing (see paragraph 0029).
With regard to claim 5, Furubayashi discloses processing the original image data to generate the processed image data with second specified format (JPEG; see paragraphs 0032-0033) as the same format.
Regarding claim 7, Furubayashi discloses a networked camera system in which a camera sends captured images to a remote server for detailed processing.  More specifically and as it relates to the claim language, Furubayashi discloses a method for processing an image, applied to a mobile terminal (digital camera, 2; see Figure 1 and paragraph 0010 of the provided translation) and comprises: acquiring original image data (see paragraphs 0019 and 0027 where RAW image data is captured by the digital camera, 2); sending the original image data to a server (image processing server, 3; see Figure 1 and paragraph 0010 of the provided translation)  to facilitate the server processing the original image data to generate processed image data (see paragraphs 0027-0033 where the original image data is processed by the server, 3 to generate processed image data); and receiving the processed image data sent by the server (see paragraph 0033 where the server, 3, send the processed image data back to the digital camera, 2); the original image data acquired by the mobile terminal are in a unified format (Furubayashi discloses that all image data transmitted to the server are in 8-bit CCD RAW format; see paragraph 0027 of the provided translation); and all processed image data received by the mobile terminal have a same format (Furubayashi discloses that all image data processed by the server are converted to JPEG format; see paragraph 0033); and wherein all the original image data have a first specified format as the unified format (Furubayashi discloses that all image data transmitted to the server are in 8-bit CCD RAW format; see paragraph 0027 of the provided translation), and are directly generated by an image sensor (CCD image sensor, 28; see paragraph 0015 of the provided translation) of the mobile terminal in the mobile terminal (2) according to optical signals (see paragraph 0015) the original image data include multi-frame image (see paragraph 0054 where continuous, or video images may be used).
Furubayashi, however, fails to specifically disclose that image processing for the original image data is not performed in the mobile terminal and the original image data received at the server is not processed.  In particular, Furubayashi does disclose some type of pre-processing done on the image data prior to sending the image data to the remote server for more detailed and thorough image processing.  See paragraph 0022 of the provided translation.  Levien, on the other hand, discloses that it is well known in the art to perform all image processing on a remote server.  More specifically, Levien discloses an image capture device (102) that sends its image data to remote computing device (107) for additional processing.  See paragraphs 0041 and 0043.  In paragraph 0041 Levien discloses that the image capture device may include no image processing components, resulting in all image processing being performed on the remote computing device (107).  Similarly to Furubayashi, Levien discloses that performing processing on a more powerful remote computing device allows for more powerful and flexible image processing to be performed.  See paragraph 0043.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to not perform any image processing in Furubayashi and to perform all image processing at the remote server of Furubayashi for the reasons stated above – i.e. to take advantage of the more powerful image processing possible on the remote computing device.
Furthermore, neither Furubayashi nor Levien specifically discloses that the processing on the original image data includes high-dynamic range (HDR) processing on the original image data, and the original image data include image data of a multi-frame image which are generated by the image sensor of the mobile terminal in response to one image capturing trigger operation.  While Furubayashi discloses performing processing on continuously caught image (see paragraph 0054) he fails to specifically disclose performing HDR processing on these images.  Evans, on the other hand, discloses that it is well known in the art to perform HDR processing on a remote server and furthermore, that image captured for HDR image generation are commonly caught with a single triggering operation.  More specifically, Evans discloses a mobile device (100) including a camera (108).  See column 2, line 63 to column 3, line 6.  The camera (108) captures a plurality of images using a single command via the camera (see column 9, lines 11-13).  The captured images may be transmitted to a server (120) that includes a processor (132) that combines the captured images by perfecting dynamic range optimization (see column 3 lines 21-27 where the processing is performed on a server; also see column 3, lines 45-60 where the weights of the images are optimized to perfect the dynamic range.  One of ordinary skill in the art would recognize the benefits of optimizing the dynamic range of a composite image, including a better exposed image showing more details.  Furthermore, similarly to the teaches of Furubayashi and Levien, performing the HDR processing at a remote server allows for the offloading of the complex HDR processing to a device that has greater processing power to perform such an action.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Furubayashi/Levien such that HDR processing is performed on the captured multi-frame images at the remote server.
As for claim 11, Furubayashi discloses processing the original image data to generate the processed image data with second specified format (JPEG; see paragraphs 0032-0033) as the same format.
With regard to claim 12, Furubayashi discloses a networked camera system in which a camera sends captured images to a remote server for detailed processing.  More specifically and as it relates to the claim language, Furubayashi discloses a device for processing an image, applied to a server (image processing server, 3; see Figure 1 and paragraph 0010 of the provided translation) and comprises: a processor (any of the imaging processing units, 56, 58, 60, or 62) and memory storing instructions for execution by the processor (paragraph 0048 discloses the ability to update a program of the image processing server, inherently some type of memory would be necessary to store the a program for execution of the program on the server), receiving original image data sent by a mobile terminal (digital camera, 2; see Figure 1 and paragraph 0010 of the provided translation; also see paragraph 0027 of the provided translation where the image data is sent from the mobile terminal, 2, to the server, 3); processing the original image data to generate processed image data (see paragraph 0028 of the provided translation); and sending the processed image data to the mobile terminal (see paragraph 0033 where the processed image data is returned back to the digital camera, 2); wherein the original image data received by the server are in a unified format (Furubayashi discloses that all image data transmitted to the server are in 8-bit CCD RAW format; see paragraph 0027 of the provided translation); and all processed image data generated by the server have a same format (Furubayashi discloses that all image data processed by the server are converted to JPEG format; see paragraph 0033); and wherein all the original image data have a first specified format as the unified format (Furubayashi discloses that all image data transmitted to the server are in 8-bit CCD RAW format; see paragraph 0027 of the provided translation), and are directly generated by an image sensor (CCD image sensor, 28; see paragraph 0015 of the provided translation) of the mobile terminal in the mobile terminal (2) according to optical signals (see paragraph 0015); the original image data include image data of multi-frame image (see paragraph 0054 where continuous, or video images may be used).  
Furubayashi, however, fails to specifically disclose that the original image data received at the server is not processed.  In particular, Furubayashi does disclose some type of pre-processing done on the image data prior to sending the image data to the remote server for more detailed and thorough image processing.  See paragraph 0022 of the provided translation.  Levien, on the other hand, discloses that it is well known in the art to perform all image processing on a remote server.  More specifically, Levien discloses an image capture device (102) that sends its image data to remote computing device (107) for additional processing.  See paragraphs 0041 and 0043.  In paragraph 0041 Levien discloses that the image capture device may include no image processing components, resulting in all image processing being performed on the remote computing device (107).  Similarly to Furubayashi, Levien discloses that performing processing on a more powerful remote computing device allows for more powerful and flexible image processing to be performed.  See paragraph 0043.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to not perform any image processing in Furubayashi and to perform all image processing at the remote server of Furubayashi for the reasons stated above – i.e. to take advantage of the more powerful image processing possible on the remote computing device.
Furthermore, neither Furubayashi nor Levien specifically discloses that the processing on the original image data includes high-dynamic range (HDR) processing on the original image data, and the original image data include image data of a multi-frame image which are generated by the image sensor of the mobile terminal in response to one image capturing trigger operation.  While Furubayashi discloses performing processing on continuously caught image (see paragraph 0054) he fails to specifically disclose performing HDR processing on these images.  Evans, on the other hand, discloses that it is well known in the art to perform HDR processing on a remote server and furthermore, that image captured for HDR image generation are commonly caught with a single triggering operation.  More specifically, Evans discloses a mobile device (100) including a camera (108).  See column 2, line 63 to column 3, line 6.  The camera (108) captures a plurality of images using a single command via the camera (see column 9, lines 11-13).  The captured images may be transmitted to a server (120) that includes a processor (132) that combines the captured images by perfecting dynamic range optimization (see column 3 lines 21-27 where the processing is performed on a server; also see column 3, lines 45-60 where the weights of the images are optimized to perfect the dynamic range.  One of ordinary skill in the art would recognize the benefits of optimizing the dynamic range of a composite image, including a better exposed image showing more details.  Furthermore, similarly to the teaches of Furubayashi and Levien, performing the HDR processing at a remote server allows for the offloading of the complex HDR processing to a device that has greater processing power to perform such an action.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Furubayashi/Levien such that HDR processing is performed on the captured multi-frame images at the remote server.

As for claim 13, Furubayashi discloses processing the original image data to generate the processed image data with second specified format (JPEG; see paragraphs 0032-0033) as the same format.
With regard to claim 16, Furubayashi discloses a mobile terminal (digital camera, 2; see Figure 1 and paragraph 0010 of the provided translation) implementing the method according to claim 7 (see the discussion of claim 7 above), comprising: a processing circuit (CPU, 17) and memory storing instructions for execution by the processing circuit to implement operations of the method (inherently the CPU, 17, has some type of ROM for storing instructions for carrying out the functions of the camera).
As for claim 17, Furubayashi discloses that the mobile terminal (digital camera, 2) include the image sensor (CCD image sensor, 28; see paragraph 0015), and the processing circuit (CPU, 17) is configured to acquire the original image data with the first specified format directly generated by the image sensor in the mobile terminal (see paragraph 0015-0019 where the CPU controls the operation of the digital camera) according to optical signals (see paragraph 0015).  As discussed above in the discussion above, Levien discloses an image capture device (102) that sends its image data to remote computing device (107) for additional processing.  See paragraphs 0041 and 0043.  In paragraph 0041 Levien discloses that the image capture device may include no image processing components, resulting in all image processing being performed on the remote computing device (107).  Similarly to Furubayashi, Levien discloses that performing processing on a more powerful remote computing device allows for more powerful and flexible image processing to be performed.  See paragraph 0043.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to not perform any image processing in Furubayashi and to perform all image processing at the remote server of Furubayashi for the reasons stated above – i.e. to take advantage of the more powerful image processing possible on the remote computing device.
With regarding claim 19, Furubayashi discloses the server (3) for performing the method of claim 1 (see the discussion of claim 1 above), wherein the processing by the server comprises automatic exposure correction (i.e. brightness level correction, see paragraph 0029) and automatic white balance processing (see paragraph 0029).

Claim(s) 3, 6, 9, 10, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Furubayashi (Japanese Publ. No. JP 4112259 B2) in view of Levien et al. (U.S. Publ. No. 2007/0030357) and further in view of Evans et al. (U.S. Patent No. 9,560,252) and the retrieved Verizon article (“What is 5G”; December 13, 2018 [http://www.verizon.com/about/our-company/5g/what-5g], retrieved via archive.org [https://web.archive.org/web/20181213140356/https://www.verizon.com/about/our-company/5g/what-5g]).
Regarding claims 3, 6, 9, 10, 14, 15, and 18, as mentioned above in the discussion of claims 1, 7, 12, and 16, respectively, the combination of Furubayashi, Levien and Evans discloses all of the limitations of the parent claims.  The aforementioned references, however, fail to specifically disclose sending the original image data via 5G network and returning the processed image data via a 5G network.  While Furubayashi does disclose a high speed mobile phone network (see paragraph 0010), they fail to specifically disclose that it is a 5G network.  However, the Verizon article (“What is 5G”) specifically discloses that 5G networks offer a number of advantages including being extremely fast and reliable.  See the section titled “What’s the technology behind 5G?”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the wireless mobile phone network of Furubayashi a 5G wireless network so that the image being sent and received in Furubayashi are done so in a fast, reliable way.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Furubayashi (Japanese Publ. No. JP 4112259 B2) in view of Levien et al. (U.S. Publ. No. 2007/0030357) and further in view of Evans et al. (U.S. Patent No. 9,560,252) and Yun et al. (U.S. Publ. No. 2016/0217548) and further in view of the retrieved Verizon article (“What is 5G”; December 13, 2018 [http://www.verizon.com/about/our-company/5g/what-5g], retrieved via archive.org [https://web.archive.org/web/20181213140356/https://www.verizon.com/about/our-company/5g/what-5g]); and the “How it Works: Client Server Model” (see the PTO-892).
Regarding claim 20, as mentioned above in the discussion of claims 19 and 1, the combination of Furubayashi, Levien, and Evans discloses all of the limitations of the parent claim.  Furthermore, Furubayashi discloses that the mobile terminal (2) includes an image sensor (CCD image sensor, 28) configured to acquire the original image data (see paragraph 0019), and that the mobile terminal is configured to send the original image data to the server (3) via a high speed wireless mobile network (see paragraphs 0010 and 0027) to facilitate the server processing the original image to generate the processed image data (see paragraphs 0028-0033), and receive the processed image data having a second specified format, which is the JPEG format (see paragraph 0033) which is then sent by the server back to the camera via the high speed wireless mobile network (see paragraph 0033). Furubayashi however, fails to specifically disclose that the first format is MIPI 10bit RAW.  Yun, on the other hand, discloses that it is well known in the imaging art to capture images in the MIPI 10bit RAW format (see paragraph 0029) and then to use a processor to convert the image to a JPEG image (see paragraph 0030).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Furubayashi such that the captured raw image (first format) is a MIPI 10bit RAW image format.  Yun discloses that RAW image data in MIPI10bit RAW format allows for standardized packing of the image data (see paragraph 0033) and allows for significant speed advantages (see paragraph 0026).  Therefore, it would have been obvious to one of ordinary skill in the art to capture the image data of Furubayashi in MIPI 10bit RAW for the reasons stated above.  
Furthermore, neither Furubayashi nor Yun specifically discloses sending the original image data via 5G network and returning the processed image data via a 5G network.  While Furubayashi does disclose a high speed mobile phone network (see paragraph 0010), they fail to specifically disclose that it is a 5G network.  However, the Verizon article (“What is 5G”) specifically discloses that 5G networks offer a number of advantages including being extremely fast and reliable.  See the section titled “What’s the technology behind 5G?”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the wireless mobile phone network of Furubayashi a 5G wireless network so that the image being sent and received in Furubayashi are done so in a fast, reliable way.
Additionally, none of the aforementioned references specifically discloses that the system includes multiple terminals.  While it is likely inherently that there a plurality of mobile terminals communicating with the server, Furubayashi fails to explicitly disclose this feature.  The Mindsight article (“How IT Works: Client Server Model”), discloses that this type of client server system is well known in the art. More specifically the Mindsight article discloses a plurality of client to server system and its advantages, including centralized management and sharing resources and maintaining consistency.  Furthermore, one of ordinary skill in the art would recognize the benefits of providing multiple clients to a single server, including the ability for the server to share its resources throughout the entire network.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Furubayashi to allow multiple cameras to communicate with the image processing server so that its image processing ability can be shared with a number of different cameras instead of only one.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        June 21, 2022